Citation Nr: 1811598	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-03 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for a cardiac disability, to include coronary artery disease and hypertension. 

3.  Entitlement to service connection for stroke and associated residuals.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to May 1962.  He served honorably in the United States Army, including in Okinawa, Japan.  The Board thanks the Appellant for the Veteran's service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2012 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Originally, the Veteran was the claimant.  However, he passed away during the course of this matter and his surviving spouse has been substituted in as the claimant.  In February 2017, the Appellant and her son provided testimony during a hearing before the undersigned Veterans Law Judge.  This matter was previously before the Board in May 2017 when it was remanded for further development, to include compliance with claims development procedures involving herbicide agent exposure in locations like Okinawa. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was not exposed to Agent Orange during his military service.

2.  Diabetes mellitus type II was not manifest during service or to a degree of 10 percent within one year of separation, and is not related to an event in service.

3.  A cardiac disability, to include coronary artery disease and hypertension, was not manifest during service or to a degree of 10 percent within one year of separation, and is not related to an event in service.

4.  Stroke and associated residuals were not manifest during service or to a degree of 10 percent within one year of separation and are not related to an event in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C. §§ 1101, 1131, 1137, 1116 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for a cardiac disability, to include coronary artery disease and hypertension, have not been met.  38 U.S.C. §§ 1101, 1131, 1137, 1116 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).
	
3.  The criteria for entitlement to service connection for stroke and associated residuals have not been met.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

During the February 2017 videoconference Board hearing, the Appellant contended that a previous VA examination of the Veteran was inadequate because the examination lasted approximately 10 minutes and no X-rays were taken, to include of the Veteran's lungs.  

A presumption of regularity is applied to all manner of VA processes and procedures. The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers, including VA examiners, have properly discharged their official duties.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008).  Clear evidence is required to rebut the presumption of regularity. Here, the Board finds that the presumption of regularity has not been rebutted as the examination in question was not identified and no additional information was provided.

Neither the Appellant or the Veteran, nor their representatives, have raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

Certain veterans of the Vietnam era are presumed to have been exposed to herbicide agents, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6).  For exposure to be presumed, generally, a veteran must have set foot in the Republic of Vietnam or served in its inland waterways or in other designated locations, such as the Korean DMZ.  See id.  VA currently recognizes diabetes mellitus type II and coronary artery disease as presumptively associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  

Direct service connection may be awarded with a showing of medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within one year of service separation or during service and then again at a later date.  See §§ 3.303(b), 3.307.  The chronic diseases VA currently recognizes for the purpose of this presumption includes diabetes mellitus and cardiovascular-renal disease, including hypertension and stroke.  See 38 C.F.R. § 3.309(a).  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was noted during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.303(b).

For the purposes of evaluating lay evidence, to include a veteran's statements about the circumstances of his service, competent evidence is "limited to that which the witness has actually observed, and is within the realm of his personal knowledge."  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  For example, although a lay person is competent to report observable symptomatology of an injury or illness (such as pain or the visible flatness of his feet), a lay person is "not competent to opine as to medical etiology or render medical opinions."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Analysis

Here, the Veteran served in the Army during peacetime from February 1959 to May 1962.  From July 1959 to December 1960, he was stationed with the 137th Ordnance Company in Okinawa, Japan.  The Appellant contends that the Veteran was exposed to Agent Orange in Okinawa while he was serving as a supply clerk and opening cans of what he believed was Agent Orange and putting it into sprayers.  This is the sole contention regarding the Veteran's exposure to herbicide agents, to include Agent Orange.

The Board finds that the competent evidence of record does not show that the Veteran was exposed to Agent Orange.  This is because, first, Agent Orange was not yet in use at the time it is contended that the Veteran was exposed to it.  Second, Okinawa is not a location where Agent Orange was present even when it was in use.  Third, the Veteran's service treatment records (STRs) are negative for exposure to Agent Orange.

Specifically, on remand for further development, the VA Compensation Service determined:

"[a]ll use of Agent Orange by the US military began in 1962, two years after [the] claimed exposure.  In addition, all liquids, from cooking oil to jet fuel, were shipped in 55-gallon drums, so the presence of such drums or cans does not demonstrate the use of Agent Orange."  

What is more, even if the Veteran did open cans of herbicide and put it into sprayers, "[a]ll evidence shows that any herbicide use the claimant or others observed, or were associated with, was the commercial variety, not Agent Orange."  It was also noted that "[c]ommercial herbicides do not fall under the regulations governing Agent Orange exposure at 38 CFR § 3.307(a)(6)(i)."

Further, the Compensation Service determined:

"DoD has not identified any location on the island of Okinawa where Agent Orange was used, tested, stored, or transported.  Agent Orange was developed for jungle combat operations in Vietnam and was used there from 1962 to early 1971.  There were no combat operations on Okinawa during those years and so there was no need for Agent Orange use there.  Additionally, Okinawa was not on the Agent Orange shipping supply line, which went directly from storage at Gulfport, Mississippi to South Vietnam via merchant ships."

At the same time, during the February 2017 videoconference Board hearing, the Appellant pointed to a newspaper article previously submitted into evidence contending that Agent Orange was indeed present in Okinawa.  The Board notes that the publishing source of the article is unclear, although it appears to be dated April 2011.  In any event, the Board finds that even if it were to take the statements contained in the article as true, it would not change the Board's conclusion that the Veteran was not exposed to Agent Orange.  This is because the dates contained in the article for when Agent Orange was allegedly present in Okinawa are after the Veteran was no longer serving there.   

In addition, the Veteran's STRs are negative for exposure to Agent Orange, and although it is nevertheless contended that the Veteran was exposed to it, it has not been demonstrated that he was qualified to identify Agent Orange or that he otherwise had a sound basis for knowing that he was exposed to it.  The Board declines to find the Appellant's and Veteran's lay statements as to the presence of Agent Orange competent and instead finds that the absence of Agent Orange exposure from his personnel records, to include his service treatment records, when combined with the findings of the Compensation Service, is more persuasive.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).  

Regarding the Compensation Service determinations, the Board notes that VA has a well-established duty to make reasonable efforts to assist a claimant in securing evidence necessary to substantiate a claim for VA benefits.  See 38 U.S.C. § 5103A.  At the same time, that duty does not extend to where a claim lacks merit or where assistance would not aid in substantiating a claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(d)(2).  Here, after the review by the Compensation Service on remand, in December 2017 VA formally indicated that the issue of Agent Orange exposure would not be referred to the U.S. Army Joint Services Records Research Center (JSRRC) for additional development.  The Board finds that JSRRC referral is not warranted because Agent Orange was not in use at the time of the claimed exposure, it was not present in Okinawa, and the Veteran's STRs are negative for Agent Orange exposure.  Accordingly, the Board finds that JSRRC referral would not aid in substantiating the Appellant's claims.

Although the Board finds that the competent evidence of record does not show that the Veteran was exposed to Agent Orange, the Appellant's claim may still proceed under alternative theories of entitlement.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Turning to direct service connection, during the pendency of these claims, VA treatment records from April 2012 show a diagnosis of diabetes mellitus type II and in March 2013 they show diagnoses of coronary artery disease and hypertension.  The Board notes that the Veteran had numerous other cardiac-related disabilities, but for the purpose of the Appellant's claims they need not all be enumerated here.  In addition, there is competent medical evidence of record documenting strokes.  Accordingly, the first element of direct service connection has been met.  

As to the second element, however, the competent medical evidence of record does not show that diabetes mellitus type II, cardiac disabilities, to include coronary artery disease and hypertension, or stroke were incurred in-service.  The Veteran's STRs are negative for complaints for those conditions and the Board reiterates that the Veteran is not found to have been exposed to Agent Orange.  Even as "occasional pain in chest" was stated on his separation examination (along with "anxiety at times"), chest X-rays during service were unremarkable and no shortness of breath, palpitation or pounding heart, or blood pressure concerns were complained about or recorded at separation.  Accordingly, the Board determines that the competent medical evidence favors a finding that the second element of direct service connection has not been met and the Appellant's claims are not warranted on this basis.  As there is no evidence that indicates that any of the claimed disabilities are related to the complaint of occasional pain in the chest in service, further development for a medical opinion is not warranted.

During the February 2017 videoconference Board hearing, the Appellant raised the issue of a positive nexus opinion contained in private treatment records from March 2013.  The Board notes that because the second element of direct service connection (in-service incurrence) is not met, the Board does not reach the third element to which said opinion applies (nexus).  However, even if nexus were for consideration here, the Board notes that the opinion is problematic because it incorrectly presupposes that the Veteran was exposed to Agent Orange and the language of the opinion is too speculative and vague for VA benefits purposes ("may have contributed").  

Last, the Board notes that it has considered the applicability of presumptive service connection under 38 C.F.R. § 3.309(a) and continuity of symptomatology because the Veteran's diagnoses include stroke, diabetes mellitus and hypertension, among other cardiac disabilities.  However, as those conditions were not noted during service; as the evidence does not support a finding of continuity of symptomatology; and as there is no evidence that those conditions were manifested to a compensable degree during the year following service, service connection is not warranted on these bases.  


ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for a cardiac disability, to include coronary artery disease and hypertension, is denied.

Service connection for stroke and associated residuals is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


